Citation Nr: 1451801	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on January 5-6, 2011 for treatment at a private medical facility for an acute exacerbation of chronic obstructive pulmonary disease. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in West Palm Beach, Florida. 


FINDINGS OF FACT

1. The Veteran does not have any established service-connected disabilities. 

2. The Veteran was seen in the emergency room and hospitalized overnight on January 5-6, 2011 at a private hospital for increasing shortness of breath, wheezing, and dizziness, diagnosed as an exacerbation of chronic obstructive pulmonary disease (COPD).  

3. The treatment at the private hospital was not authorized by VA and this facility did not have a contract with VA to provide such care. 

4. The Veteran's increasing shortness of breath with wheezing was of sufficient severity that a prudent layperson would believe that delay in seeking immediate medical attention would be hazardous to life or health. 

5.  The private hospital is located in the Veteran's home town, and only a couple of miles from his home, while the nearest VAMC is located about 30 miles away, and there is no indication that the nearest VA community based outpatient clinic (CBOC) was equipped to provide emergency medical care for the Veteran's symptoms. 

6. At the time of the emergency treatment was furnished, the Veteran was enrolled in the VA healthcare system and had received medical services at VA within the 24-month period preceding the emergency treatment. 

7. The Veteran is financially liable to the provider of emergency treatment.

8. The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 

9. The treatment did not occur beyond the date on which the emergency ended. 


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on January 5-6, 2011 for treatment at a private medical facility is established.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities for care, or provide authorization for such care on an individual basis when demand is only for infrequent use.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2014); 38 C.F.R. § 17.52(a) (2014).  There is no evidence or argument that the Veteran received the treatment at issue from a facility with whom VA had contracted to provide such care, or that he had received prior individual authorization for such care.  Thus, the question of whether there was pre-authorization is not at issue. 

When a veteran receives emergency treatment at a non-VA facility without prior authorization, as in the case here, reimbursement may be authorized under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014).  As the Veteran does not have any disabilities for which service connection has been established, and was not enrolled in a VA vocational rehabilitation program at the time he received the non-VA treatment on January 5-6, 2011, the provisions of 38 U.S.C.A. § 1728 do not apply. 

Payment or reimbursement under 38 U.S.C. § 1725 for unauthorized emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).



38 C.F.R. § 17.1002.

The above criteria are satisfied.  The evidence shows that the Veteran was seen for a medical emergency at a private facility under the prudent layperson standard on January 5-6, 2011.  See id.; Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  In this regard, he presented to the emergency room with increasing shortness of breath, wheezing, and dizziness, such that a prudent layperson would believe that delay in seeking immediate medical attention would be hazardous to life or health.  See id.  Although the symptoms had been present to some degree for a week or longer, the treatment records show that on the day of admission they had increased to the point whether the Veteran believed it was a medical emergency, which is supported by the objective evidence of wheezing on X-ray and observed tachypnea. He was admitted for inpatient treatment and workup and kept overnight.  He was diagnosed with an acute exacerbation of COPD with bullous emphysema.  During his hospitalization he received treatment with oxygen, bronchodilator therapy, and intravenous corticosteroids.  His oxygenation was normal, and a chest X-ray and CT scan revealed evidence of emphysema.  He was also found to have a low sodium level, and it was determined that if the sodium remained stable, he could continue workup with his primary care provider at VA.  The hospital course was uneventful and his breathing returned to normal.  He was discharged the next day.  Accordingly, criteria (a) and (b), pertaining to emergency treatment, are satisfied.  See id.

Criterion (c), which requires that a VA facility not be feasibly available, is also satisfied.  See 38 C.F.R. § 17.1002.  In this regard, the private facility where the Veteran was treated is located only around two miles from his home, while the nearest VAMC is located about thirty miles from his home.  Given the Veteran's symptoms of increasing shortness of breath, wheezing, and dyspnea, an attempt to go to the VAMC, which could have taken 30 minutes or longer, would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.  The fact that the Veteran was kept overnight at the private hospital for treatment and observation further indicates that the Veteran's symptoms were of sufficient severity that it was not prudent to delay treatment. 

Although the Veteran did not go by ambulance but rather by personal vehicle, the fact that the private facility was located only about two miles from his home indicates that it was likely much faster to go there directly rather than wait for an ambulance.  Moreover, VA law does not require that the claimant have been taken by ambulance in order to qualify for reimbursement, and the Veteran asserted in a September 2011 written statement that he was admonished at the facility for travelling there on his own rather than by ambulance. 

It is not evident why the Veteran could not avail himself of the VA CBOC located only about a mile or so away from the private facility, and the VAMC did not address this issue in its determination.  However, there is no evidence that this CBOC could provide the type of emergency medical care the Veteran needed, as opposed to a hospital equipped with an emergency room.  Indeed, the website for this CBOC makes no mention of urgent or emergency care among its service.  Accordingly, resolving reasonable doubt in favor of the claim, the Board assumes that this facility was not equipped to provide the care the Veteran needed, and thus it was not reasonable for a prudent layperson to first seek care there for acute symptoms of shortness of breath and wheezing.  

The remaining criteria under section 17.1002 are also satisfied, as it appears the Veteran gets regular treatment at VA, that he does not have a private health-plan that would cover the costs of the treatment in question, and that he did not have recourse against a third party for payment or reimbursement of the costs in whole or in part.  See 38 C.F.R. § 17.1002.  

Finally, the care did not continue beyond the date of the emergency.  See 38 C.F.R. § 17.1005 (2014).  Rather, the Veteran was discharged after his overnight hospital stay once it was determined that he was stable.  

Accordingly, resolving reasonable doubt in favor of the claim, reimbursement for 

medical expenses incurred on January 5-6, 2011 as a result of treatment at a private medical facility for an exacerbation of COPD is granted. 


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on January 5-6, 2011 for treatment at a private medical facility for an acute exacerbation of chronic obstructive pulmonary disease is granted, subject to the law governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


